IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-14-00150-CV

TERRY JUSTIN SMITH,
                                                              Appellant
v.

STEPHANIE SANDERS,
                                                              Appellee



                            From the 13th District Court
                              Navarro County, Texas
                           Trial Court No. D14-22936-CV


                            MEMORANDUM OPINION


       There is no need to recite the procedural history of the underlying proceeding or

the appeal. The parties are well aware of it, and it has no direct bearing on the disposition

of this appeal. It is sufficient to note that during a trial court hearing held pursuant to an

abatement order from this Court the parties have agreed to vacate the trial court’s

protective order which is the subject of this appeal.
       We reinstate this appeal. The trial court’s protective order dated February 13, 2014

is hereby vacated, and the case is dismissed. TEX. R. APP. P. 43.2(e).




                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Vacated and dismissed
Opinion delivered and filed April 28, 2016
[CV06]




Smith v. Sanders                                                                     Page 2